Citation Nr: 0702475	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-06 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to January 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

In January 2006, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.


FINDINGS OF FACT

The competent evidence of record does not indicate that the 
veteran has bilateral hearing loss that was caused or 
aggravated by his service, and this disorder was not 
diagnosed within a year of his active duty service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in July 
2004 and March 2006.  The July 2004 letter advised the 
veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence, and 
implicitly told the veteran to submit any relevant evidence 
in his possession.  See 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The March 
2006 letter notified the veteran of the information and 
evidence necessary to establish a disability rating and an 
effective date from which payment shall begin.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including service medical records, private medical 
records, and a VA examination report from July 2006.  The 
veteran was given ample notice and opportunity to provide 
evidence on his behalf or to inform VA of existing evidence 
that had not been obtained.  No additional pertinent evidence 
has been identified by the claimant as relevant to the issue 
on appeal.  Therefore, the Board finds VA has satisfied the 
duty to assist in obtaining evidence.

Analysis

Generally, service connection is warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Further, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303.  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence establishes that the disease was incurred in 
service.  Id.  For certain chronic disorders, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

In July 2006, the veteran was given a VA audiological 
examination to determine the severity of any hearing loss.  
The left ear auditory thresholds were 15, 20, 15, 30, and 30 
decibels, for an average of 23.75 decibels, and left ear 
speech recognition was at 100 percent.  These results 
indicate that there is no current hearing disability under 
38 C.F.R. § 3.385, as no single auditory threshold is 40 
decibels or greater, no three of the scores are at least 26 
decibels, and speech recognition is not less than 94 percent.  
In the absence of proof of a current disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  Therefore, without evidence that the veteran has a 
left ear hearing loss disability pursuant to VA regulations, 
service connection for a left ear disability must be denied.

The veteran's right ear auditory thresholds were 15, 15, 25, 
40, and 30 decibels, for an average of 27.5 decibels, and his 
right ear speech recognition was at 96 percent.  However, 
even though the 40 decibel result at the 3000 Hertz level 
suggests hearing loss under 38 C.F.R. § 3.385, the competent 
evidence of record does not indicate a link between the 
veteran's in-service noise exposure and his current right ear 
hearing loss.  According to a May 2004 letter from a private 
audiologist, the veteran's current hearing loss is the result 
of in-service exposure to the noise of rifles, artillery, and 
propeller-type airplane engines without hearing protection.  
The audiologist further stated that the type and degree of 
the hearing level on the veteran's audiogram was consistent 
with noise-induced hearing loss. 

The July 2006 VA examination report, however, concludes that 
the veteran's hearing loss was not caused by or a result of 
military acoustic trauma.  According to this report, the May 
2004 audiological examination indicated that the veteran had 
normal hearing for VA purposes in 2004.  The examiner further 
noted that the July 2006 examination found slight hearing 
loss for the high frequencies for the right ear.  Therefore, 
the VA examiner concluded that the ratable current hearing 
loss was acquired between 2004 and 2006 and would not be 
related to military acoustic trauma occurring between 1968 
and 1970.  The examiner provided a detailed explanation of 
how impulse sounds or continuous noise exposure may cause a 
temporary hearing shift or permanent hearing loss and 
concluded that, since the damage is done when exposed to 
noise, a normal audiogram subsequent to the noise exposure 
would verify that the veteran's hearing had recovered from 
any in-service noise exposure without permanent loss.  

When presented with conflicting medical evidence, the Board 
may favor one opinion over another provided it offers an 
adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 
30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In 
the case at hand, the Board finds the VA examiner's nexus 
opinion to be much more probative than that provided by the 
private audiologist.  First, it is observed that the VA 
examiner reviewed the veteran's claims file, which contains a 
January 1970 separation examination report reflecting normal 
hearing bilaterally and includes no indication of treatment 
for hearing loss between separation and the present.  

The private audiologist's opinion, on the other hand, is 
based on medical history as supplied by the veteran.  He does 
not explain his conclusion, and his opinion is otherwise 
unsubstantiated by the service medical records and post 
service medical evidence.  See LeShore v. Brown, 8 Vet. App. 
406 (1995) (noting the Board is not bound to accept medical 
opinions based on history supplied by the veteran where that 
history is unsupported by the medical evidence); see also 
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Pound v. West, 12 Vet. App. 341 (1999).  
In addition, the May 2004 opinion is specifically disputed by 
the VA examiner, who cited the available evidence 
demonstrating that hearing loss was not detected as recently 
as 2004, more than 30 years after separation.  Therefore, the 
Board lends minimal probative weight to the private 
audiologist's conclusion, and the claim of service connection 
for hearing loss of the right ear must be denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  As the evidentiary record shows that the 
veteran does not suffer from bilateral hearing loss that is 
related to in-service noise exposure, the preponderance of 
the evidence is against the veteran's claim, and it must be 
denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


